Citation Nr: 1720381	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO. 09-30 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for ulcerative colitis. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In December 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge. The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. 

In December 2013 and August 2015, the Board remanded the appeal to the RO for additional development. In a May 2016 decision, the Board denied the claim, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court). In a February 2017 Joint Motion for Remand (JMR), the Court vacated the May 2016 Board decision and remanded the case to the Board for adjudication consistent with the Court's order. Specifically, the parties to the JMR agreed that the Board did not adequately ensure compliance with the August 2015 Remand. See February 2017 JMR; see also Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal was processed using the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 



REMAND

The August 2015 Remand, in pertinent part, requested that the Veteran be afforded a VA examination, and that a VA examiner opine as to "whether the Veteran's ulcerative colitis had its onset during military service or is otherwise related to the Veteran's military service." Following examination in October 2015, the VA examiner opined that the Veteran's ulcerative colitis was less likely than not incurred in service and provided rationale for his opinion. The VA examiner, however, did not provide an opinion as to whether the Veteran's ulcerative colitis is otherwise related to his military service. As the October 2015 opinion did not substantially comply with the Board's remand instructions, a supplemental medical opinion is needed. See February 2017 JMR. 

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. After the passage of a reasonable period of time or upon the Veteran's response, return the claims file to the VA examiner who performed the October 2015 VA examination (or a suitable substitute) for an addendum medical opinion regarding the nature and etiology of the ulcerative colitis. The entire claims file, including a copy of this Remand, must be made available to, and be reviewed by, the VA examiner. Another examination is not required; however, if the VA examiner indicates that he cannot respond to the Board's questions without examination of the Veteran, another examination should be afforded to the Veteran.

Having already opined that the Veteran's ulcerative colitis did not first manifest during service, the VA examiner should offer the following opinion based upon a review of the relevant evidence of record:

Is the Veteran's ulcerative colitis related to any aspect of his service, even if it did not have its onset during service (see February 2017 JMR p.4)?

In rendering the above opinion, the VA examiner should address the Veteran's specific contentions that his ulcerative colitis may be due to his presumed exposure to Agent Orange or due to an injury he sustained during service where he was struck in the buttocks with a bamboo stick. 

The VA examiner has an independent responsibility to review the entire record for pertinent evidence in conjunction with rendering the requested opinion. In addition to any records that are generated as a result of this Remand, the VA examiner's attention is drawn to the following:

*The May 1971 service separation examination report reflects a normal examination, including a normal abdominal and normal rectal examination. 

*An undated document entitled "Medical Report of Examination or Treatment" completed by Dr. D.L.B., whose specialty is internal medicine and gastroenterology. According to this document, the Veteran reported an initial episode of colitis as beginning in May 1971 with multiple recurrences since the initial episode. The Veteran reported a three-month exacerbation beginning in October 1974, which led to an eleven-day hospitalization in January 1975. The physician indicated the Veteran's symptoms included uncontrolled bloody diarrhea, up to 25 bowel stools daily. 

*Multiple VA treatment records place the date of diagnosis of ulcerative colitis in 1973. See June 2000 VA Treatment Record; July 2003 VA Peri-Operative Treatment Records; October 2012 VA Treatment Record; January 2013 VA Treatment Record; October 2015 VA Treatment Record. However, the Veteran reports that he experienced symptoms of ulcerative colitis prior to the date of diagnosis on a recurrent basis since service separation. 

*In an August 2007 statement, the Veteran indicated that he had "digestive problem while on active duty" and that he "became very ill toward the end of [his] enlistment." The Veteran further indicated that his ulcerative colitis "started on active duty and has been chronic since its start date."

*In a second August 2007 statement, the Veteran described a search-and-destroy mission he was on during his service in Southeast Asia. The Veteran indicated that during this mission he suffered a deep laceration to his index finger, fell 15 to 20 feet out of a helicopter striking his head on the jungle floor, and was struck in the buttocks by a piece of bamboo. The Veteran contends, in pertinent part, that as a result of the injuries sustained during this mission, he developed nausea, fever, and a viral illness that led to his stomach and intestinal problems. The Veteran indicated that he was discharged from the military without an explanation for his complaints, only that he tested negative for malaria and dengue fever on several occasions.

*During the December 2014 Board hearing, the Veteran testified that he began to experience symptoms of ulcerative colitis during active duty, specifically a fever and diarrhea. The Veteran indicated that the service clinician thought he had malaria, but repeated testing was negative. The Veteran further testified that he continued to experience symptoms following service separation until he was diagnosed with ulcerative colitis in 1974. The Veteran also advanced other theories of an etiological nexus to service include due to exposure to Agent Orange and a direct injury to his intestines when he was struck with a bamboo stick.

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

4. Finally, after undertaking any other appropriate development deemed necessary, readjudicate the issue on appeal on the basis of the additional evidence of record. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




